Citation Nr: 0918998	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD), prior to February 
14, 2005.  

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
since February 14, 2005. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective October 30, 2002.  The 
Veteran filed a notice of disagreement (NOD) with the 
assigned initial rating for his psychiatric disability later 
that month.  A statement of the case (SOC) was issued in 
September 2003, reflecting a grant of a higher rating of 50 
percent, effective October 30, 2002.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2003.

In June 2005, the Veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of that hearing is associated with the 
claims file.  During the hearing, the Veteran submitted, 
along with a signed waiver of RO jurisdiction, a June 2005 
letter from a VA psychiatrist, a personal statement dated 
that same month, and a copy of a February 2005 treatment 
record from a VA medical facility.  The evidence has been 
accepted for inclusion in the record.  See 38 C.F.R. §§  
20.800, 20.1304 (2008).

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board characterized this claim in light of Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In September 2005, the Board remanded the matter to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development and adjudication of the claim.  
After completing the requested actions, the AMC increased the 
rating for PTSD to 70 percent, but denied a rating in excess 
of 70 percent (as reflected in a June 2006 rating decision 
and June 2006 supplemental SOC (SSOC)).  In February 2009, 
the RO awarded the Veteran a total disability rating based on 
individual employability (effective June 14, 2005), and also 
issued a SSOC reflecting the continued denial of the claim 
for an initial rating in excess of 50 percent for PTSD prior 
to February 14, 2005.  The RO then returned the matters of 
higher ratings for PTSD to the Board for further appellate 
consideration.

As higher ratings for the service connected PTSD are 
available before and after February 14, 2005, and the Veteran 
is presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal involving 
the Veteran's PTSD as encompassing the two matters set forth 
on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim remaining on appeal has been 
accomplished.

2.  For the period prior to February 14, 2005, the Veteran's 
PTSD was manifested by chronic sleep disturbance, nightmares, 
flashbacks, panic attacks, intrusive thoughts, constricted 
affect, hypervigilance, anxiety, depression, social 
isolation, anger, irritability and problems with 
concentration and memory; collectively, these symptoms 
suggest occupational and social impairment with deficiencies 
in most areas.

3.  Since February 14, 2005, the Veteran's PTSD has been 
manifested, primarily, by anxiety, depression, flashbacks, 
intrusive thoughts, sleep impairment, nightmares, 
hypervigilance, suicidal thoughts, demonstrative memory and 
cognitive impairment, difficulty in adapting to stressful 
circumstances, irritability, frustration, diminished interest 
or participation in activities, decreased self care, panic 
attacks, symptoms of paranoia and major impairment in social 
functioning; these symptoms are indicative of no more than 
occupational and social impairment with deficiencies in most 
areas.

CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for an initial 70 percent rating for PTSD, from 
October 30, 2002 through February 13, 2005, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for disability), 
as well as information regarding the effective date that may 
be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, after the grant of service connection, and the 
Veteran's disagreement with the initial rating assigned for 
PTSD, the September 2003 SOC set forth the criteria for 
higher ratings for psychiatric disability.  Moreover, a 
September 2005 letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  This 
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with the version of 38 C.F.R. § 3.159 then in effect).  

Further, a July 2006 post-rating letter provided the Veteran 
with general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the February 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to these matters.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's 
service treatment records, VA medical records, private 
records and the report of VA examinations conducted in Mach 
2003 and January 2006.  Also of record is the transcript of 
the June 2005 hearing, as well as various written statements 
provided by the Veteran, and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either matter for consideration.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The RO assigned the initial 50 percent and subsequent ratings 
for the Veteran's PTSD under Diagnostic Code 9411.  However, 
the actual criteria for evaluating psychiatric impairment 
other than eating disorders are set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2008).

A.  Period prior to February 14, 2005

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that for the period prior to February 14, 2005, a 
70 percent rating but no higher for PTSD is warranted. 

Pertinent to the October 2002 claim for increase, in an 
undated letter, the Veteran's private doctor reported that 
the Veteran had been under his care since August 2001 and 
that the Veteran had symptoms such as flashbacks and 
significant anxiety with rapid mood swings.

During a March 2003 VA examination, the Veteran reported that 
he had trouble sleeping due to dreams about Vietnam.  Sounds 
and noises bothered him and he could not go to funerals.  He 
could not watch any news related to war.  He did not trust 
people and felt that they were watching him.  He lost 
concentration easily.  He denied any suicidal or homicidal 
thoughts.  The Veteran reported that an internist informed 
him that he was having panic attacks.  He had been married 
for 33 years but his relationship with his wife had not been 
good for the past 5-6 years.  He had not been sleeping with 
his wife for the past two years.  He got irritable and angry 
and his family tried to leave him alone as it was like 
walking on eggshells around him.  He drank every day.  The 
examiner noted that the Veteran's mood was anxious and angry 
and his affect was constricted.  He had sleep disturbance, 
flashbacks, nightmares and paranoia.  No suicidal ideation 
was present and there was no obsessive or ritualistic 
behavior.  There were no hallucinations.  He did have panic 
attacks.  His judgment and insight were fair.  A GAF of 50 
was assigned.  The examiner noted that the Veteran's symptoms 
caused significant distress and impairment in his social and 
other important areas of functioning.

A December 2003 VA treatment report from the Atlanta VA 
Medical Center (VAMC) includes notation that the veteran had 
PTSD, moderate to severe major depression, and panic disorder 
with agoraphobia.  A GAF of 50 was assigned.

A January 2004 treatment report from the VAMC notes that the 
Veteran presented in a high state of anxiety after the 
accidental death of his aunt.  He had constant panic attacks 
and severe depression.

In a January 2004 letter, a social worker reported that the 
Veteran had significant patterns of isolation and withdrawal 
which resulted in severe social impairment.  He continued to 
experience severe depression, sleep disturbance, nightmares, 
daily intrusive thoughts, daily panic attacks, hypervigilance 
and flashbacks resulting in him being unemployable.

At the outset, the Board notes, as indicated above, that in 
addition to PTSD, the Veteran has been diagnosed with major 
depression and panic disorder with agoraphobia.  However, the 
December 2003 treatment note from the VAMC essentially 
concluded that it was not medically possible to separate the 
effects of the Veteran's PTSD from other diagnosed 
psychiatric disability.  Accordingly, the Board will (as the 
RO did) afford the Veteran the benefit of the doubt and 
attribute all of his psychiatric symptoms to his service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102 (2008).

Collectively, the pertinent evidence reflects that, during 
the period prior to February 14, 2005, the Veteran's 
psychiatric symptomatology included chronic sleep 
disturbance, nightmares, flashbacks, panic attacks, intrusive 
thoughts, constricted affect, hypervigilance, anxiety, 
depression, social isolation, anger, irritability and 
problems with concentration and memory.  These symptoms are 
suggestive of occupational and social impairment with 
efficiencies in most areas.

In reaching the decision to award an initial 70 percent 
rating for the Veteran's PTSD for the period prior to 
February 14, 2005, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here the Board finds that  the extent and severity of the 
Veteran's actual PTSD symptoms reported and/or shown are 
suggestive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood; the level of 
impairment contemplated in the next higher, 70 percent, 
rating for psychiatric disabilities.  

The Board emphasizes, however, that at no point prior to 
February 14, 2005 did the Veteran's psychiatric 
symptomatology meet the maximum, 100 percent, rating.  As 
noted above, a 100 percent rating requires total occupational 
and social impairment due to certain symptoms; however, the 
Board finds that neither the delineated symptoms nor 
comparable symptoms are shown to be characteristic of the 
Veteran's PTSD.  Evidence of record does not indicate that 
the Veteran exhibited persistent delusions; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  Indeed, records pertinent to this time frame 
indicate that even though the Veteran and his wife had 
problems in more recent years, he had been married for 33 
years; this is indicative of an ability to be able to be 
around other people, even if to a limited degree.  In 
addition, the Veteran was not found to have any memory loss 
for names of close relatives or his own name.  Moreover, as 
noted by the March 2003 examiner, the Veteran had adequate 
grooming and has been able to maintain minimal personal 
hygiene and other activities of daily living.  As such, the 
psychiatric symptoms shown do not support the assignment of 
the maximum, 100 percent rating for the period prior to 
February 14, 2005.

The Board also points that the GAF scores assigned during the 
period in question are largely consistent with the assignment 
of a 70 percent disability rating.  The Veteran was assigned 
a GAF score of 50 by both the March 2003 VA examiner and the 
December 2003 VA psychiatrist.  According to DSM-IV, GAF 
scores ranging from 41 to 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In this regard, the Veteran 
has reported occasional thoughts of suicide, intrusive 
thoughts, and social isolation. 

For all the foregoing reasons, the Board finds that, for the 
period prior to February 14, 2005; the criteria for an 
initial 70 percent but no higher rating for PTSD have been 
met. 

B.  Period since February 14, 2005

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that, 
since February 14, 2005, the symptoms associated with the 
Veteran's PTSD have worsened somewhat, but overall have 
continued to be consistent with the criteria for no more than 
the assigned 70 percent rating. 

A June 2004 psychiatry note from the VAMC reflects that the 
Veteran suffered from significant PTSD symptoms.  The 
psychiatrist noted that due to the Veteran's hypervigilance 
and hyperstartle state, he could only meet with the Veteran 
for 15-20 minutes.  The Veteran continued to exhibit 
avoidance, emotional numbness, shortened future, mood swings, 
extreme anxiety and continuous passive and sometimes active 
suicidal thoughts.  He avoided people and struggled with 
emotional outbursts at home.  The psychiatrist deemed the 
Veteran totally and permanently disabled as he felt that the 
Veteran will ever be gainfully employed.  The assigned GAF 
score was 40-45.

A September 2005 psychiatry note from the VAMC indicates that 
the Veteran continued to isolate and have difficulty with 
social situations.  The assigned GAF score was 43.  The 
psychiatrist concluded that the Veteran was totally and 
permanently disabled.

On January 2006 examination, the Veteran reported living with 
his wife and two children.  The Veteran stated that he had 
difficulty sleeping, did not like crowds and did not do much 
for enjoyment as he stayed home most of the time.  He had 
difficulty with concentration and became easily frustrated 
with things.  The Veteran showered two to three times a week 
and was not sure if he would shower if was not prompted by 
family members.  He would not shave if his family members did 
not make him shave.  He reported chronic low-level thoughts 
of not being around and admitted that several months ago he 
"pushed down on the gas".  He denied any actual suicidal 
ideation but he thought about it because "I want it to go 
away".  

The Veteran reported that he sometimes saw things.  He 
indicated that, at times, he thought he saw someone at his 
window.  He reportedly put sand outside his daughter's window 
to track footprints and also put a board with nails in it 
outside a window to dissuade a possible intruder.  He 
indicated that he had not slept in the same bed as his wife 
for the past 4 years as he slept on the couch or on the 
floor.  The examiner noted that other than flashbacks and 
some paranoia, the Veteran gave no symptoms of audio or 
visual hallucinations.  The Veteran described his 
relationship with his wife as "all right" as they have been 
better in the past but also worse in the past.  He indicated 
that he was closer to his daughter than he was to his son.  
He reported working as a mailman for 30 years, but that his 
internist told him to not to go back to work.  He stated that 
he had two friends.  

On examination, the examiner noted that the Veteran was 
unshaven and frequently stopped talking at times to due to 
people passing in the hallway.  Upon entering the examination 
room, he asked the examiner to keep the door open and kept 
his eyes toward the door during most of his interview.  He 
was anxious, had difficulty finding words and had poor eye 
contact.  His thought processes were logical, coherent and 
goal directed although he did seem to lose his train of 
thought frequently.  He denied current suicidal or homicidal 
ideation and denied audio or visual hallucinations but did 
admit to symptoms of paranoia.  His affect was quite anxious, 
hypervigilant, nervous and at one point during the interview 
he appeared to be having a panic attack.  On Mini-Mental 
State examination, the Veteran misidentified the date, year 
and on the location of what floor the examination was taking 
place.  The diagnosis was PTSD with generalized anxiety and 
major depressive disorder.  

The examiner noted that the generalized anxiety disorder was 
severe enough to be separate from the PTSD, although it was 
believed to be immediately connected with the PTSD.  The 
assigned GAF score was 41.  The examiner noted that the 
Veteran gave symptoms of avoidance of stimuli associated with 
the trauma as well as numbing of response to include efforts 
of avoid thoughts, feelings or conversations involving the 
trauma; efforts to avoid activities, places or people 
arousing recollection of the trauma; diminished interest or 
participation in activities; feelings of detachment from 
others and a sense of foreshortened future.  He had symptoms 
of increased arousal, including difficulty with sleep; 
irritability or outbursts of anger; difficulty with 
concentration; hypervigilance and exaggerated startle 
response.  His excessive anxiety and worry seemed to occur 
for more days than not.  The Veteran also exhibited symptoms 
of major depressive disorder to include difficulty with 
sleep, anhedonia, poor concentration, poor energy, decreased 
self-care, suicidal thoughts as well as feeling sad and 
depressed most of the time.  

The examiner also noted that the Veteran seemed to have 
significant difficulty with memory, a symptom that could be 
associated with severe PTSD.  The Veteran had frequent panic 
attacks that he could not control to the point where he 
avoided leaving home.  His personal hygiene suffered without 
the prompting of family members.  At times, he had difficulty 
completing thoughts due to what appeared to be distractions 
secondary to his anxiety.  The examiner noted that the 
Veteran's generalized anxiety disorder and depression were 
believed to be associated with his PTSD.  As these diagnoses 
were intricately linked, the examiner found that it was not 
medically possible to distinguish the symptoms and effects of 
PTSD, depressive disorder and generalized anxiety disorder.  
The examiner concluded that the Veteran's PTSD was severe and 
chronic and impacted his employability to the point where the 
Veteran was unemployable.

In a March 2006 addendum to the January 2006 VA examination 
report, the examiner noted that the Veteran's symptomatology 
was somewhat more severe as he had nightmares occurring 
almost every night.  He also had lost 25 pounds since January 
2005.  His panic attacks occurred a few times a week.  On 
examination, the Veteran insisted on standing the entire time 
and requested that the door was open during the interview.  
He was unshaven and appeared nervous with shakiness.  His eye 
contact was poor but his thought content was logical, 
coherent and goal directed.  He denied current suicidal or 
homicidal ideation and denied audio or visual hallucinations 
with the exception of at times feeling that he saw things out 
of the corner of his eyes.  His mood was down and guarded and 
his anxious and quite hypervigilant.  His cognitive 
examination was quite poor due to secondary anxiety.  He did 
not know the exact year.

In an April 2007 letter, a social worker indicated that the 
Veteran continued to experience severe depression, sleep 
disturbance, nightmares, daily intrusive thoughts, daily 
panic attacks, hypervigilance and flashbacks resulting in an 
inability to maintain employment.

At the outset, the Board again notes, as indicated above, 
that in addition to PTSD, the Veteran has been diagnosed with 
major depression and generalized anxiety disorder.  However, 
the January 2006 VA examiner concluded that it was not 
medically possible to separate the effects of the Veteran's 
PTSD from other diagnosed psychiatric disability.  
Accordingly, for this period, as well, the Board will (as the 
RO did) afford the Veteran the benefit of the doubt, and 
attribute all his psychiatric symptoms to his service-
connected PTSD.  See Mittleider, 11 Vet. App. at 181.

Since February 14, 2005, the medical evidence reflects that 
the Veteran's PTSD with major depressive disorder and 
generalized anxiety disorder has been manifested, primarily, 
by anxiety, depression, flashbacks, intrusive thoughts, sleep 
impairment, nightmares, hypervigilance, suicidal thoughts, 
demonstrative memory and cognitive impairment, difficulty in 
adapting to stressful circumstances, irritability, 
frustration, diminished interest or participation in 
activities, decreased self care, panic attacks, symptoms of 
paranoia and major impairment in social functioning.  While 
these symptoms undoubtedly suggest a worsening psychiatric 
disability picture-for which a TDIU has been awarded-
insofar as the actual rating assigned, these symptoms 
continue to be indicative of no more than occupational and 
social impairment with deficiencies in most areas, the level 
of impairment contemplated in the currently assigned 70 
percent disability rating. 

Since February 14, 2005, the Veteran simply does not meet the 
criteria for a rating in excess of 70 percent.  As noted 
above, the assignment of the maximum 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9310-9411 
(2008).  There is no evidence of gross impairment of thought 
process or communication.  His speech has been logical, clear 
and rational.  Although the Veteran has had occasion suicidal 
ideation, he has had no plan or intent.  He also was not 
shown to have homicidal ideation, delusions or 
hallucinations.  The Veteran does not exhibit any grossly 
inappropriate behavior.  Moreover, there has been no evidence 
of spatial disorientation.

Further, although the January 2006 VA examiner noted that the 
Veteran required assistance to maintain minimal personal 
hygiene, including prompting by his family members, that 
examiner also noted that the Veteran's thought content was 
logical, coherent and goal directed.  Although the Veteran 
appears to have difficulty with social interactions, the 
record shows that the Veteran generally has maintained a 
relationship with his wife of more than 30 years and is also 
living with his two children.  The Veteran's remaining 
symptoms were not so severe as to meet the criteria for a 100 
percent rating under the General Rating Formula.

The Board also notes that none of the GAF scores assigned 
since February 14, 2005, alone, provides a basis for 
assignment of a 100 percent rating for PTSD.  VA assessments 
in June 2004 reflect an assigned a GAF score of 40-45 and a 
September 2005 VA assessment reflects assigned a GAF score of 
43.  During a VA examination of the Veteran in January 2006, 
the examiner assigned a GAF score of 41.  According to the 
DSM-IV, GAF scores between 41 and 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  Here, however, many 
of the actual symptoms noted in the DSM-IV are not shown.

The Board reiterates, as noted above, that, while important, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition (here, that the 
Veteran is unemployable), are not dispositive of the rating 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown are consistent with 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood; the level of impairment contemplated in the assigned 
70 percent rating.  Moreover, medical comments as to the 
Veteran's unemployability have appropriately been considered 
in the decision to award a TDIU, but are not dispositive of 
the rating claim.  

Thus, the Board finds that, since February 14, 2005, the 
Veteran's PTSD symptomatology has more nearly approximated 
the criteria for the 70 percent rather than a 100 percent 
rating for the period. 

C.  Conclusion

For all the foregoing reasons, the Board concludes that, 
while a 70 percent rating for PTSD is warranted for the 
period prior to February 14, 2005, no higher rating is 
warranted before or since that date.  The Board has applied 
the benefit-of-the doubt doctrine in reaching the decision to 
award an initial 70 percent rating, but finds that the 
preponderance of the evidence is against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

An initial 70 percent rating, for PTSD, for period from 
October 30, 2002, through February 13, 2005, is granted, 
subject to the legal authority governing the payment of VA 
compensation.

A rating in excess of 70 percent for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


